Citation Nr: 1016929	
Decision Date: 05/06/10    Archive Date: 05/19/10	

DOCKET NO.  09-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.   

2.  Entitlement to service connection for a bilateral foot 
disorder, claimed as tendinitis.   

3.  Entitlement to service connection for the residuals of 
kidney infection.   

4.  Entitlement to service connection for a chronic disorder 
of the bladder.   

5.  Entitlement to service connection for the residuals of 
nasal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to 
November 2007.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June and November 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of certain of the 
disabilities at issue.  In that regard, service treatment 
records disclose that, on a number of occasions in service, 
the Veteran received treatment for foot problems, variously 
classified as arthralgia and/or plantar fasciitis of the left 
foot.  Moreover, during service, the Veteran received 
diagnoses and/or treatment for 
pyelonephritis/pyelitis/urinary tract infection, as well as 
for adhesions of the bladder.  Finally, on numerous occasions 
during service, the Veteran claimed to have sustained 
fractures to her nose.  

The Board notes that, following a VA general medical 
examination in May 2008, there was noted the presence of left 
tibiotalor osteoarthritis.  However, no opinion was offered 
as to whether that foot disability was in any way related to 
the Veteran's foot problems in service.  Moreover, following 
that same examination, it was noted that, while the Veteran 
did, in fact, have problems with urinary tract infections in 
service, there was no history of recurrent urinary tract 
infections.  Further noted was that, were the Veteran to have 
had problems in service with adhesions on her bladder, the 
hysterectomy she underwent during service would have "taken 
care of that."  Nonetheless, the Veteran continues to 
complain of problems with urination, significantly, that she 
has to "force urine out."  Finally, following the 
aforementioned VA general medical examination, it was noted 
that the Veteran did not appear to be suffering from any 
residuals of nasal fracture.  However, the examiner freely 
admitted that, given the "voluminous" nature of the Veteran's 
chart, she "certainly could have missed something."  

The Board observes that, in correspondence of October 2008, 
the Veteran was informed by the Social Security 
Administration that she was eligible to receive Supplemental 
Security Income (SSI) payments under the provisions of Title 
XVI of the Social Security Act.  Moreover, on various 
subsequent occasions, the Veteran has indicated that she is 
unemployed/unable to work, and is "drawing SSI."  However, 
the Veteran's claims folder does not contain a copy of the 
determination granting the Veteran Social Security disability 
benefits, or of the clinical records considered in reaching 
that determination.  Nor does the record reflect that VA has 
sought to obtain those records.  Pursuant to applicable case 
law, where VA has actual notice that the appellant is 
receiving disability benefits from the Social Security 
Administration, and such information is arguably relevant, 
the duty to assist requires VA to obtain a copy of the 
decision and any supporting medical records upon which the 
award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Social 
Security Administration with the request 
that they provide a copy of the decision 
concerning the Veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2009, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
Veteran and her representative should be 
informed of any such problem.  

3.  The Veteran should then be afforded 
additional VA examinations, by 
appropriate examiners (or specialists if 
necessary) in order to more accurately 
determine the exact nature and etiology 
of her claimed bilateral foot disorder 
and residuals of nasal fracture, as well 
as her bladder disorder and residuals of 
kidney infection.  The RO/AMC is advised 
that the Veteran must be given adequate 
notice of the date and place of any 
requested examination(s), and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on her claims.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
examination(s), the appropriate examiners 
should specifically comment as to whether 
the Veteran currently suffers from a 
chronic disorder of the bladder, and/or 
chronic residuals of kidney infection, 
and, if so, whether those disabilities as 
likely as not had their origin during the 
Veteran's period of active military 
service.  Should it be determined that 
the Veteran has a chronic bladder 
disorder and/or chronic residuals of 
kidney infection, but that such 
disabilities did not have their origin 
during the Veteran's period of active 
military service, an additional opinion 
is requested as to whether such 
disabilities are as likely as not 
proximately due to, the result of, or 
aggravated by the Veteran's residuals of 
hysterectomy with a history of 
hysteroscopy (for which service 
connection is currently in effect).  

Following completion of an examination of 
the Veteran's feet, the appropriate 
examiner or examiners should specifically 
comment as to whether the Veteran 
currently has a chronic, clinically-
identifiable disorder of the foot or feet 
(to include tendinitis and plantar 
fasciitis), and, if so, whether that 
disability as likely as not had its 
origin during the Veteran's period of 
active military service.  

Finally, following an examination of the 
Veteran's nose, the examiner should 
specifically comment as to whether the 
Veteran currently has a chronic, 
clinically-identifiable disability of the 
nose (to include residuals of nasal 
fracture), and, if so, whether such 
disability as likely as not had its 
origin during the Veteran's period of 
active military service.  

A complete rationale must be provided for 
all opinions offered.  Moreover, all 
information and opinions, when obtained, 
must be made a part of the Veteran's 
claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report(s).  

4.  The RO/AMC should then readjudicate 
the Veteran's claims for service 
connection for posttraumatic stress 
disorder, a bilateral foot disorder 
(claimed as tendinitis), residuals of 
kidney infection, a chronic disorder of 
the bladder, and residuals of nasal 
fracture.  Should the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent Statement of the Case (SOC) 
in June 2009.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


